Citation Nr: 0732569	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-13 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
schizoaffective disorder, to include schizophrenia and 
dementia with possible psychosis.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the appellant

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant perfected her appeal in this case in April 
2004.  At that time she requested a hearing before the 
Decision Review Officer (DRO).  The hearing was held in June 
2004.

The appellant then submitted a second VA Form 9 in May 2004.  
She requested that she be afforded a VA Travel Board hearing.  
The RO wrote to the appellant in January 2007 and informed 
her that her name was placed on the list of those waiting for 
a Travel Board hearing.  The letter informed the appellant 
that the waiting list to be scheduled for a hearing was 
considerable.  She was also informed that her name would be 
kept on the list unless she directed otherwise.

There is no evidence of record to show that the appellant has 
withdrawn her request for a Travel Board hearing or that she 
has requested another type of a hearing as an alternative.  
The appellant's case must be remanded to the RO to await her 
being scheduled for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge in accordance with standard 
practices for those on the hearing 
waiting list.  She should be given an 
opportunity to prepare for the hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


